Citation Nr: 0721099	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-41 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to an earlier effective date prior to 
February 27, 1996, for the grant of service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death in October 1971, he 
had no pending claims for entitlement to any VA benefits.

3.  In final rating decisions dated in December 1971, April 
1973, June 1974, and July 1974, the appellant's claim for 
service connection for the cause of the veteran's death was 
denied.

3.  Following the issuance of the December 1971, April 1973, 
June 1974, and July 1974 rating decisions, a formal or 
informal claim for service connection for the cause of the 
veteran's death was not received prior to an informal claim 
filed on February 27, 1996.




CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2006).

2.  The requirements for an effective date prior to February 
27, 1996, for the grant of service connection for the cause 
of the veteran's death have not been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claims for accrued benefits 
and an earlier effective date, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims for accrued benefits 
and for an earlier effective date.  38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
an appellant are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the issues of entitlement 
to accrued benefits and to an earlier effective date without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 


I.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2006).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application."  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  The Board consequently finds that the appellant 
has not been prejudiced by the Board proceeding to decide her 
claim for accrued benefits without first notifying her of the 
above amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  The evidence 
shows that the veteran died in October 1971; however, there 
were no claims pending at that time.  Accordingly, the 
appellant's claim must be denied.


II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  The 
effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred. 38 C.F.R. § 3.400(c)(2).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  A claim 
by a surviving spouse for death pension benefits shall be 
considered to be a claim for DIC as well. 38 U.S.C.A. § 
5101(b) (West 2002).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
27, 1996, is the correct date for the grant of service 
connection for the cause of the veteran's death.  While the 
appellant has alleged that she is entitled to an earlier 
effective date for the award of service connection, there is 
no basis under the governing legal criteria to establish 
legal entitlement to an earlier effective date.  

The veteran died in October 1971, and the appellant first 
presented her claim for service connection for the cause of 
the veteran's death in a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow or Child, received in November 1971.  However, a 
December 1971 rating decision denied that claim.  The 
appellant was notified of that decision and of her appellate 
rights.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Confirmed rating decisions were also issued in 
April 1973, June 1974, and July 1974.  

Following the issuance of those rating decisions, the 
appellant first presented her application to reopen the claim 
for service connection for the cause of the veteran's death 
in a statement received on February 27, 1996.  An April 1996 
rating decision denied that claim on the basis that new and 
material evidence had not been submitted.  However, the 
appellant submitted a notice of disagreement in May 1996, and 
based on private medical records dated in October 1996, a 
November 1996 rating decision subsequently granted her claim 
for service connection for the cause of the veteran's death 
effective from February 27, 1996.  Payment was scheduled for 
the first day of the calendar month after the effective date, 
which was March 1, 1996.   

The record does not contain any earlier statement or action 
indicating an intent to file a claim prior to February 27, 
1996.  In fact, none of the appellant's submissions between 
the issuance of the prior final rating decisions and the 
receipt of her informal claim on February 27, 1996, ever 
mentioned service connection for the cause of the veteran's 
death.  Therefore, the Board finds that a formal or informal 
claim was not received prior to the informal claim filed on 
February 27, 1996.

The Board does acknowledge the appellant's contention that 
she should be awarded an effective date based on the date of 
her first claim.  However, as discussed above, her November 
1971 claim was denied in a December 1971 rating decision and 
confirmed by April 1973, June 1974, and July 1974 rating 
decisions.  The appellant did not appeal those decisions, and 
therefore, they became final. See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  Applicable law provides that the effective 
date of an award of compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  
As previously discussed, the appellant first presented a new 
claim in February 27, 1996.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an effective date prior to February 27, 1996, for the 
grant of service connection for the cause of the veteran's 
death.











ORDER

Entitlement to accrued benefits is denied.

Entitlement to an earlier effective date prior to February 
27, 1996, for the grant of service connection for the cause 
of the veteran's death is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


